Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Richard Lee Percivill, Jr., Appellant                 Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 48,443-
No. 06-19-00186-CR         v.                         B). Memorandum Opinion delivered by
                                                      Chief Justice Morriss, Justice Burgess and
The State of Texas, Appellee                          Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s bill of costs and judgment
by deleting the time payment fee. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Richard Lee Percivill, Jr., has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 23, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk